IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 96-31036
                          Summary Calendar
                       _____________________


SYLVESTER ROLLINS,

                                    Petitioner-Appellant,

versus

BURL CAIN, Acting Warden; RICHARD P. IEYOUB,
Attorney General, State of Louisiana,

                                    Respondents-Appellees



                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC 96-CV-1395-M
                        - - - - - - - - - -

                        September 23, 1997

Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Sylvester Rollins, a Louisiana prisoner (# 76405), appeals

from the district court’s order dismissing, without prejudice,

his 28 U.S.C. § 2254 habeas corpus petition.   The district

court’s order was based on Rollins’ failure to seek certification

from this court to file a successive § 2254 petition, pursuant to



     * Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                             No. 96-31036
                                  -2-

28 U.S.C. § 2244(b)(3) as amended by the Antiterrorism and

Effective Death Penalty Act (“AEDPA”).      Because Rollins filed his

petition prior to the AEDPA’s April 24, 1996, enactment date,

however, the certification provision in the amended § 2244(b)(3)

did not apply to his petition.    See Williams v. Cain, 117 F.3d

363, 363-65 (5th Cir. 1997).    Accordingly, the district court’s

order is VACATED and this case is REMANDED for further

proceedings.

     VACATED AND REMANDED.